                                United States Bankruptcy Court
                                 Eastern District of Michigan

In re: Danny Marshall                               Case No.19-51353
                                                          Judge: Oxholm
                  Debtor.
_____________________________/

                     Debtor’s Chapter 13 Confirmation Hearing Certificate
                                   [To be completed fully]

       At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the
following]

       1. _X__ Request confirmation of the debtor’s plan, because all timely objections of
       creditors and the trustee have been resolved. I have emailed to the trustee a proposed
       order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
       Management Order.

       2. __ Request confirmation of the debtor’s plan, even though all timely objections have
       not been resolved. I have emailed to the trustee a proposed order confirming the plan, as
       required in paragraph 2 of the Chapter 13 Case Management Order. The parties are at an
       impasse in attempting to resolve these objections despite all reasonable efforts. The
       following are: (a) the parties whose timely objections have not been resolved; (b) their
       unresolved objections; and (c) the legal and factual issues that must be resolved by the
       Court in connection with confirmation:

              Trustee:
              Issues:.

              Creditor # 1
              Objections:
.

              Creditor # 2:
              Objections
              Issues:

       3. ___ Request an adjournment of the confirmation hearing to _________, due to the
       following good cause: Debtor needs additional time to resolve creditor objections.

       4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor to
       dismiss the case under Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order of
       dismissal and the case will be removed from the docket, unless the case was previously
       converted from Chapter 7, 11, or 12 to Chapter 13. In that event, a separate motion to
       dismiss must be filed within 10 days.]




    19-51353-mlo    Doc 49     Filed 02/02/21    Entered 02/02/21 11:51:19        Page 1 of 2
   5. __ _ Convert the case to chapter 7. [The debtor must promptly file a separate notice of
   conversion under Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such notice. Such
   notice of conversion will cause the case to be converted without the entry of an order of
   conversion.]

                                        ___/s/ Marguerite Hammerschmidt_____
                                        Debtor’s Attorney
                                        26676 Woodward Ave.
                                        Royal Oak, MI 48067
                                        admin@hammer-stick.com
                                        Phone: 248-988-8335
                                        Fax: 248-988-8337




19-51353-mlo    Doc 49    Filed 02/02/21     Entered 02/02/21 11:51:19        Page 2 of 2
